



Exhibit 10.5
Performance Cash Grant Agreement
logojcpa09.gif [logojcpa09.gif]
Name
[Participant Name]
Employee ID
[Employee ID]
Date of Grant
[Grant Date]
Amount of Performance Cash Granted
$[Performance Cash Granted]

--------------------------------------------------------------------------------



You have been granted a Performance Cash Award in the amount listed above in
recognition of your expected future contributions to the success of J. C. Penney
Company, Inc. (“Company”). This grant is subject to all the terms, rules, and
conditions of the J. C. Penney Corporation, Inc. Management Incentive
Compensation Program, effective January 29, 2017 (the “MIP”). Your Performance
Cash Award will fully vest on [VESTING DATE], at which time the value of your
Performance Cash Award will be distributed in cash to your Fidelity Account®.


In order to receive the benefits under this Performance Cash Grant Agreement
(“Agreement”), you must affirmatively accept the terms of this Agreement by
signing it, whether physically or via alternative electronic means acceptable to
the Company, acknowledging your acceptance of the terms under which this
Performance Cash Award is granted. You have 90 days from the date this Agreement
is made available to you, either physically or electronically to accept the
terms of this Agreement. If you do not accept the terms of this Agreement in the
applicable 90-day period, the Performance Cash Award that is the subject of this
Agreement will be forfeited by you.


This overview will provide you with basic information on how your Performance
Cash Award works. If anything in this document conflicts with the terms of the
MIP, the MIP will control. For purposes of this overview, “Employer” means the
entity (J.C. Penney Corporation, Inc. (the “Corporation”) or any Subsidiary)
that employs you on the applicable date. Capitalized terms not defined in this
overview will have the meaning prescribed to them in the MIP, unless the context
clearly indicates to the contrary.


How does Performance Cash Award work?


The target amount of Performance Cash that you received is listed above. On the
[VESTING DATE], you will receive an amount higher or lower than the target
amount based on the final performance results certified by the Human Resources
and Compensation Committee of the Board of Directors (“Committee”) at the end of
the Performance Cycle.
Payout Matrix - The Payout Matrix was established by the Committee at the
beginning of the Performance Cycle and describes the percentage of Performance
Cash you will earn based on attainment of the Performance Measure, as described
in the Payout Matrix, for the Performance Cycle.


Performance Cycle - The Performance Cycle will be [PERFORMANCE CYCLE].


Performance Measure - [PERFORMANCE MEASURE]


Payout Matrix


Threshold
(25% payout)
Target
(100% payout)
Maximum
(200% payout)
[THRESHOLD]
[TARGET]
[MAXIMUM]



The payout percentage between threshold and maximum will be evenly interpolated


How do I vest in the Performance Cash Award?


Your Performance Cash Award will vest on the Vest Date, provided you remain
continuously employed by the Corporation or a Subsidiary through the Vest Date.
Cash equal to the value of your Performance Cash Award less





--------------------------------------------------------------------------------





applicable taxes and deferrals, if any, under the Savings Plan, Safe Harbor
Plan, or the Mirror Savings Plan will be distributed to your Fidelity Account no
later than [Ÿ].


What happens if my Employment with the Corporation or a Subsidiary terminates
before the Vest Date?


If your employment with the Corporation or any Subsidiary terminates due to
Retirement, Disability, death, job restructuring, reduction in force, mutual
consent or unit closing prior to the Vest Date, your Performance Cash Award will
vest on a pro-rata basis. The final calculation of your Performance Cash Award
will be determined using actual performance results, and unless otherwise
required by law, will be paid out at the originally planned payment date in [Ÿ].
The pro-rata amount of Performance Cash that will vest will be determined by
multiplying the amount of Performance Cash that you otherwise would have
received had you remained employed through the payment date, by a fraction, the
numerator of which is the number of months from the date of the award to the
effective date of your Employment Termination described above, inclusive, and
the denominator of which is [Ÿ]. The prorated value of Performance Cash to which
you are entitled will be distributed to you less any applicable taxes, Employee
Stock Purchase Plan (ESPP) Deductions, if enrolled, and your existing deferral
elections, if any, under the Savings Plan, Safe Harbor Plan, and the Mirror
Savings Plan and will be distributed to your Fidelity Account no later than [Ÿ].
Any Performance Cash for which vesting is not accelerated shall be cancelled on
such employment termination.


For purposes of your Performance Cash Award, you will be considered to have
terminated your employment with the Corporation or any Subsidiary as a result of
your “Retirement” if you terminate employment with the Corporation or any
Subsidiary on or after the date you reach age 55 provided you have at least 15
years of service, or on or after you reach age 60, provided you have at least 10
years of service.


You will be considered to have terminated your employment with the Corporation
or any Subsidiary as a result of a “Disability” if you terminate employment with
the Corporation or a Subsidiary because you are determined to be disabled under
any then effective long-term disability plan maintained by the Corporation or a
Subsidiary that covers you, or if such a plan does not exist at any relevant
time, you are determined by the Committee to be disabled as defined under
section 22(e)(3) of the United States Internal Revenue Code of 1986, as amended
(the “Code”).


If your employment is involuntarily terminated other than for Cause prior to the
Vest Date, but in connection with or following a Change in Control (i.e., within
two years of the Change in Control), you shall be entitled to your entire
Performance Cash Award. The final calculation of your Performance Cash Award
will be determined using actual performance results, and unless otherwise
required by law, will be paid out at the originally planned payment date in [Ÿ].


For the purposes of your Performance Cash Award “Change in Control” will
generally have the meaning specified in section 409A of the Code, and any
regulations and guidance promulgated thereunder and will, subject to any
additional requirements of United States Treasury Regulation section
1.409A-(3)(i)(5)(v), mean:
 
    (i)     Change of Ownership. A Change of ownership occurs on the date that a
person or persons acting as a group acquires ownership of stock of the Company
that together with stock held by such person or group constitutes more than 50
percent of the total fair market value or total voting power of the stock of the
Company.
 
    (ii)     Change in Effective Control. Notwithstanding whether the Company
has undergone a change of ownership, a change of effective control occurs:
 
    (A)     when a person or persons acting as a group acquires within a
12-month period 30 percent or more of the total voting power of the stock of the
Company, or
 
    (B)     a majority of the Board is replaced within a 12-month period by
directors whose appointment or election is not approved by a majority of the
members of the Board before such appointment or election.


A change in effective control also may occur in any transaction in which either
of the two corporations involved in the transaction has a Change in Control
Event (i.e. multiple change in control events). For such purposes, any
acquisition by the Company of its own stock within a 12-month period, either
through a transaction or





--------------------------------------------------------------------------------





series of transactions, that, immediately following such acquisition, results in
the total voting power of a person or persons acting as a group to equal or
exceed 30 percent of the total voting power of the stock of the Company will not
constitute a change in effective control of the Company.
 
    (iii)     Change in Ownership of a Substantial Portion of the Company’s
Assets. Change in ownership of a substantial portion of the Company’s assets
occurs when a person or persons acting as a group acquires assets that have a
total gross fair market value equal to or more than 40 percent of the total
gross fair market value of all assets of the Company immediately prior to the
acquisition. A transfer of assets by the Company is not treated as a change in
the ownership of such assets if the assets are transferred to -


    (A)     A shareholder of the Company (immediately before the asset transfer)
in exchange for or with respect to its stock;
 
    (B)     An entity, 50 percent or more of the total value or voting power of
which is owned, directly or indirectly, by the Company;
 
    (C)     A person, or more than one person acting as a group, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all the outstanding stock of the Company; or


    (D)     An entity, at least 50 percent of the total value or voting power of
which is owned, directly or indirectly, by a person described in paragraph
(iii).


Persons will not be considered to be acting as a group solely because they
purchase assets of the Company at the same time, or as a result of the same
public offering. Persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase, or
acquisition of assets, or similar business transaction with the Company.


For the purposes of your Performance Cash Award “Cause” means termination of
your employment with the Corporation or a Subsidiary on the occurrence of one or
more of the following events:


(i)
Your failure to substantially perform such duties with the Corporation or any
Subsidiary as determined by the Board or the Company;



(ii)
Your willful failure or refusal to perform specific directives of the Board, the
Company, the Corporation, or any Subsidiary, which directives are consistent
with the scope and nature of your duties and responsibilities;



(iii)
Your conviction of a felony; or



(iv)
A breach of your fiduciary duty to the Company, the Corporation, or any
Subsidiary or any act or omission that (A) constitutes a violation of the
Company’s Statement of Business ethics, (B) results in the assessment of a
criminal penalty against the Company, the Corporation, or a Subsidiary, (C) is
otherwise in violation of any federal, state, local or foreign law or regulation
(other than traffic violations and other similar misdemeanors), (D) adversely
affects or could reasonably be expected to adversely affect the business
reputation of the Company, the Corporation, or a Subsidiary, or (E) otherwise
constitutes willful misconduct, gross negligence, or any act of dishonesty or
disloyalty.



If your employment with the Corporation or any Subsidiary terminates for any
reason other than your Retirement, Disability, death, or as a result of a job
restructuring, reduction in force, mutual consent or unit closing, or other than
for Cause in connection with a Change in Control prior to the Vest Date all your
Performance Cash Award will be cancelled on the effective date of your
employment termination.


Termination Pay Agreement
If you are party to a Termination Pay Agreement any outstanding Performance Cash
will be distributed as provided above in this Notice, with the terms of this
Agreement subject to (a) the execution and delivery of a release in such form as
may be required by the Company and (b) the expiration of the applicable
revocation period for such release.







--------------------------------------------------------------------------------





How does the payout of a Performance Cash Award work?
Unless your employment with the Corporation or a Subsidiary terminates prior to
the Vest Date, your Performance Cash Award will vest 100% on the Vest Date and
will be distributed to you in cash as soon as is administratively practicable
following the Vest Date, as provided above. The cash value of your Performance
Cash Award to be distributed to you will be considered incentive compensation
under the MIP and will be subject to Employee Stock Purchase Plan (ESPP)
Deductions, if enrolled, and your existing deferral elections, if any, under the
Savings Plan, Safe Harbor Plan, and the Mirror Savings Plan. In addition, the
vesting of your Performance Cash Award is a taxable event, and the Corporation
will withhold cash sufficient to cover any required withholding taxes. (Note
that the ultimate liability for all tax-related items is and remains your
responsibility and may exceed the amount actually withheld by the Corporation.)
The remaining cash will be distributed to your Fidelity Account.
           
Covenants and Representations
By accepting this award you hereby acknowledge that your duties to the Company
require access to and creation of the Company’s confidential or proprietary
information and trade secrets (collectively, the “Proprietary Information”). The
Proprietary Information has been and will continue to be developed by the
Company and its subsidiaries and affiliates at substantial cost and constitutes
valuable and unique property of the Company. You further acknowledge that due to
the nature of your position, you will have access to Proprietary Information
affecting plans and operations in every location in which the Company (and its
subsidiaries and affiliates) does business or plans to do business throughout
the world, and your decisions and recommendations on behalf of the Company may
affect its operations throughout the world. Accordingly, by accepting this award
you acknowledge that the foregoing makes it reasonably necessary for the
protection of the Company’s business interests that you agree to the following
covenants in connection with (i) your involuntary separation from service, as
defined under Treasury regulation §1.409A-1(n), other than for Cause, or (ii)
your voluntary separation from service:
Confidentiality. You hereby covenant and agree that you shall not, without the
prior written consent of the Company, during your employment with the Company or
at any time thereafter disclose to any person not employed by the Company, or
use in connection with engaging in competition with the Company, any Proprietary
Information of the Company.
(a)
It is expressly understood and agreed that the Company’s Proprietary Information
is all nonpublic information relating to the Company’s business, including but
not limited to information, plans and strategies regarding suppliers, pricing,
marketing, customers, hiring and terminations, employee performance and
evaluations, internal reviews and investigations, short term and long range
plans, acquisitions and divestitures, advertising, information systems, sales
objectives and performance, as well as any other nonpublic information, the
nondisclosure of which may provide a competitive or economic advantage to the
Company. Proprietary Information shall not be deemed to have become public for
purposes of this Agreement where it has been disclosed or made public by or
through anyone acting in violation of a contractual, ethical, or legal
responsibility to maintain its confidentiality.

(b)
In the event you receive a subpoena, court order, or other summons that may
require you to disclose Proprietary Information, on pain of civil or criminal
penalty, you will promptly give notice to the Company of the subpoena or summons
and provide the Company an opportunity to appear at the Company’s expense and
challenge the disclosure of its Proprietary Information, and you shall provide
reasonable cooperation to the Company for purposes of affording the Company the
opportunity to prevent the disclosure of the Company’s Proprietary Information.

(c)
Nothing in this Agreement shall restrict you from, directly or indirectly,
initiating communications with or responding to any inquiry from, or providing
testimony before, the Securities and Exchange Commission (“SEC”), Financial
Industries Regulatory Authority (“FINRA”), or any other self-regulatory
organization or state or federal regulatory authority.

Nonsolicitation of Employees. You hereby covenant and agree that during your
employment with the Company and, in the event you, as noted above, (i) have a
voluntary separation from service, or (ii) have an involuntary separation from
service other than for Cause, that for a period equal to (x) 18 months, if you
are an Executive Vice President on the date of your separation from service, or
(y) 12 months, if you are a Senior Vice President, thereafter, you shall not,
without the prior written consent of the Company, on your own behalf or on the
behalf of any person, firm or company, directly or indirectly, attempt to
influence, persuade or induce, or assist any other person in so persuading or
inducing, any of the employees of the Company (or any of its subsidiaries or
affiliates) to give up his or her employment with the Company (or any of its
subsidiaries or affiliates), and you shall not directly or indirectly solicit or
hire employees





--------------------------------------------------------------------------------





of the Company (or any of its subsidiaries or affiliates) for employment with
any other employer, without regard to whether that employer is a Competing
Business, as defined below.
Noninterference with Business Relations. You hereby covenant and agree that
during your employment with the Company and, in the event you, as noted above,
(i) have a voluntary separation from service, or (ii) have an involuntary
separation from service other than for Cause, that for a period equal to (x) 18
months, if you are an Executive Vice President on the date of your separation
from service, or (y) 12 months, if you are a Senior Vice President, thereafter,
you shall not, without the prior written consent of the Company, on your own
behalf or on the behalf of any person, firm or company, directly or indirectly,
attempt to influence, persuade or induce, or assist any other person in so
persuading or inducing, any person, firm or company to cease doing business
with, reduce its business with, or decline to commence a business relationship
with, the Company (or any of its subsidiaries or affiliates).
Noncompetition.
(a)
You hereby covenant and agree that during your employment with the Company and,
in the event you, as noted above, (i) have a voluntary separation from service,
or (ii) have an involuntary separation from service other than for Cause, that
for a period equal to (x) 18 months, if you are an Executive Vice President on
the date of your separation from service, or (y) 12 months, if you are a Senior
Vice President, thereafter, you will not, except as otherwise provided for
below, undertake any work for a Competing Business, as defined in (b).

(b)
As used in this Agreement, the term “Competing Business” shall specifically
include, but not be limited to:

(i)
Kohl’s Corporation, Macy’s, Inc., Target Corporation, The TJX Companies, Inc.,
Ross Stores, Inc., Walmart Inc., Amazon.com, Inc., and any of their respective
subsidiaries or affiliates, or

(ii)
any business (A) that, at any time during the Severance Period, competes
directly with the Company through sales of merchandise or services in the United
States or another country or commonwealth in which the Company, including its
divisions, affiliates and licensees, operates, and (B) where the Executive
performs services, whether paid or unpaid, in any capacity, including as an
officer, director, owner, consultant, employee, agent, or representative, where
such services involve the performance of (x) substantially similar duties or
oversight responsibilities as those performed by the Executive at any time
during the 12-month period preceding the Executive’s termination from the
Company for any reason, or (y) greater duties or responsibilities that include
such substantially similar duties or oversight responsibilities as those
referred to in (x); or

(iii)
any business that provides buying office or sourcing services to any business of
the types referred to in this section (b).

(c)
For purposes of this section, the restrictions on working for a Competing
Business shall include working at any location within the United States or
Puerto Rico. You acknowledge that the Company is a national retailer with
operations throughout the United States and Puerto Rico and that the duties and
responsibilities that you perform, or will perform, for the Company directly
impact the Company’s ability to compete with a Competing Business in a
nationwide marketplace. You further acknowledge that you have, or will have,
access to sensitive and confidential information of the Company that relates to
the Company’s ability to compete in a nationwide marketplace.

Non-Disparagement. You covenant that you will not make any statement or
representation, oral or written, that could adversely affect the reputation,
image, goodwill or commercial interests of the Company. This provision will be
construed as broadly as state or federal law permits, but no more broadly than
permitted by state or federal law. This provision is not intended to and does
not prohibit you from participating in a governmental investigation concerning
the Company, or providing truthful testimony in any lawsuit, arbitration,
mediation, negotiation or other matter. You agree not to incur any expenses,
obligations or liabilities on behalf of the Company.
Enforcement and Injunctive Relief. In addition to any other remedies to which
the Company is entitled, on the Company’s becoming aware that you have breached,
or potentially have breached, any of the Covenants and Representations set forth
in this Agreement, above, the Company shall have a right to seek recoupment of
the portion of any award under the Plan, or any plan or program that is a
successor to the Plan, that (i) vested within the 12 months prior to the date of
your voluntary separation from service or your involuntary separation from
service other than for cause, each under and as defined in your termination
agreement, and (ii) includes and is subject to these Covenants and





--------------------------------------------------------------------------------





Representations, including any proceeds or value received from the exercise or
sale of that portion of any such awards. Further, if you shall breach any of the
covenants contained herein, the Company may recover from you all such damages as
it may be entitled to under the terms of this Agreement, any other agreement
between the Company and you, at law, or in equity. In addition, you acknowledge
that any such breach of the Covenants and Representations in the Agreement is
likely to result in immediate and irreparable harm to the Company for which
money damages are likely to be inadequate. Accordingly, you consent to
injunctive and other appropriate equitable relief without the necessity of bond
in excess of $500.00 upon the institution of proceedings therefor by the Company
in order to protect the Company’s rights hereunder.


What else should I know about the Performance Cash Award?


Recoupment Policy


This Performance Cash Award is subject to any compensation recoupment policy
adopted by the Board of Directors of the Company or the Committee prior to or
after the effective date of the award, and as that policy may be amended from
time to time after the policy’s adoption.


Nature of Grant


In accepting the Performance Cash Award, you acknowledge that:


•
the MIP is established voluntarily by the Corporation, is discretionary in
nature and may be modified, amended, suspended or terminated by the Corporation,
at any time, to the extent permitted by the MIP;



•
the grant of the Performance Cash Award is exceptional, discretionary, voluntary
and occasional and does not create any contractual or other right to receive
future grants of Performance Cash Awards, or benefits in lieu of Performance
Cash Awards, even if Performance Cash Awards have been granted in the past;



•
all decisions with respect to future Performance Cash Awards, if any, will be at
the sole discretion of the Corporation;



•
you are voluntarily participating in the MIP;



•
the Performance Cash Award and any payment that may be received in settlement of
the Performance Cash Award (i) is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered, and which is outside
the scope of your employment contract, if any, (ii) is not intended to replace
any pension rights or compensation, and (iii) is not part of normal or expected
compensation or salary for any purpose, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, holiday pay, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;



•
the Performance Cash Award will not be interpreted to form an employment
contract or relationship with the Corporation or any Subsidiary, nor does it
amend any legal relationship or legal entitlement between you and the Employer;



•
this Notice, the transactions contemplated hereunder and the vesting schedule
set forth herein do not constitute an express or implied promise of your further
employment for the vesting period, for any period, or at all, and will not
interfere with your right or the right of the Employer to terminate your
employment relationship at any time;



•
unless otherwise determined by the Corporation in its sole discretion, for
purposes of this Agreement, a termination of Employment shall be effective from
the date on which active employment ends and shall not be extended by any
statutory or common law notice of termination period;



•
unless otherwise agreed with Corporation, the Performance Cash Award and the
income and value of same, are not granted as consideration for, or in connection
with, the service you may provide as a director of a Subsidiary;








--------------------------------------------------------------------------------





•
the future value of the Performance Cash Award is unknown, indeterminable and
cannot be predicted with certainty due to a substantial risk of forfeiture;



•
neither the Corporation, the Employer nor any Subsidiary shall be liable for any
foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the Performance Cash Award or of any
amounts due to you pursuant to the settlement of the Performance Cash Award;



•
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Performance Cash Award or the recoupment of amounts paid pursuant to the
Performance Cash Award resulting from (i) termination of Employment (regardless
of the reason for termination and whether or not the termination is later found
to be invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any), and/or (ii) the
application of any recoupment/forfeiture policy, as described herein; and in
consideration of the grant of the Performance Cash Award, you agree not to
institute any claim against the Corporation, or the Employer; and



•
the Performance Cash Award does not create any entitlement, not otherwise
specifically provided for in the MIP or provided by the Corporation in its
discretion, to have the Performance Cash Award or any such benefits transferred
to, or assumed by, another company or to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the shares of
Company Common Stock.



Data Privacy
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Notice and any other Performance Cash Award materials by and among, as
applicable, the Employer, the Corporation and its Subsidiaries and affiliates
for the exclusive purpose of implementing, administering and managing your
participation in the MIP.
You understand that the Corporation and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, email address, date of birth, social insurance, passport
or other identification number (e.g., resident registration number), salary,
nationality, job title, any shares of Common Stock or directorships held in the
Corporation, details of all Performance Cash Awards or any entitlement to shares
of Common Stock awarded, canceled, exercised, vested, unvested or outstanding in
your favor (“Data”), for the exclusive purpose of implementing, administering
and managing the MIP.
You understand that Data will be transferred to Fidelity Investments Stock Plan
Services or such other service provider as may be selected by the Corporation in
the future, which is assisting the Corporation with the implementation,
administration and management of the MIP. You understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than your country. You understand that you may request a
list with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the
Corporation, the Employer and any other possible recipients which may assist the
Corporation (presently or in the future) with implementing, administering and
managing the MIP to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the MIP, including any requisite transfer of
such Data as may be required to a broker, escrow agent or other third party with
whom any funds in settlement of the Performance Cash Award may be deposited.
You understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the MIP. You understand that you
may, at any time, view Data, request information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative.
Further, you understand that you are providing the consents herein on a purely
voluntary basis. If you do not consent, or later seek to revoke your consent,
your employment status or service with the Employer will not be affected; the
only consequence of refusing or withdrawing consent is that the Corporation
would not be able to grant Performance Cash Awards or other awards to you or
administer or maintain such awards. Therefore, you understand that refusing or
withdrawing your consent may affect your ability to participate in the MIP. For
more





--------------------------------------------------------------------------------





information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.
Imposition of Other Requirements


The Corporation reserves the right to impose other requirements on your
participation in the MIP, on the Performance Cash Award and on any cash acquired
under the MIP, to the extent the Corporation determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.


Addendum


The Performance Cash Award shall be subject to any special terms and conditions
for your country of residence (and country of employment, if different) as set
forth in the addendum to this overview (the “Addendum”). Further, if you
transfer your residence and/or employment to a country reflected in the
Addendum, the special terms and conditions for such country will apply to you to
the extent the Corporation determines, in its sole discretion, that the
application of such terms and conditions is necessary or advisable to comply
with local laws, rules and/or regulations or to facilitate the operation and
administration of the Performance Cash Award and the MIP (or the Corporation may
establish alternative terms and conditions as may be necessary or advisable to
accommodate your transfer). The Addendum shall constitute part of the terms of
your Performance Cash Award.


Foreign Asset/Account Reporting; Exchange Controls; Compliance with Law


Your country may have certain foreign asset and/or account reporting
requirements and/or exchange controls which may affect your ability to hold cash
received under the MIP in a brokerage or bank account outside your country. You
may be required to report such accounts, assets or transactions to the tax or
other authorities in your country. You also may be required to repatriate funds
received as a result of your participation in the MIP to your country through a
designated bank or broker and/or within a certain time after receipt. You
acknowledge that it is your responsibility to be compliant with such
regulations, and you should consult your personal legal advisor for any details.
In addition, you agree to take any and all actions, and consent to any and all
actions taken by the Corporation and its Subsidiaries, as may be required to
allow the Corporation and its Subsidiaries to comply with local laws, rules
and/or regulations in your country of residence (and country of employment, if
different). Finally, you agree to take any and all actions as may be required to
comply with your personal obligations under local laws, rules and/or regulations
in your country of residence and country of employment, if different).


Electronic Delivery


The Corporation may, in its sole discretion, deliver by electronic means any
documents related to the Performance Cash Award or your future participation in
the MIP. You hereby consent to receive such documents by electronic delivery and
agree to participate in the MIP through an on-line or electronic system
established and maintained by the Corporation or a third party designated by the
Corporation.


Governing Law


To the extent that United States federal laws do not otherwise control, the
internal laws of the State of Texas, without giving consideration to conflicts
of laws principles that would require application of the law of another
jurisdiction, will govern all questions concerning the construction, validity,
and interpretation of the MIP and the performance and the obligations imposed by
the MIP. The exclusive forum and venue for any legal action arising out of or
related to the MIP shall be the United States District Court for the Northern
District of Texas, and as a condition of participating in the MIP, you submit to
the personal jurisdiction of that court. If neither subject matter nor diversity
jurisdiction exists in the United States District Court for the Northern
District of Texas, then the exclusive forum and venue for any such action shall
be the courts of the State of Texas located in Collin County, and you, as a
condition of participating in the MIP, submit to the personal jurisdiction of
that court.


Contacts
Information about your Performance Cash Award, can be found online at [Ÿ].


If you are a new participant to the program, you will receive a Fidelity
eWelcome Kit via email within a week after the award becomes available online
that will provide additional instructions.





--------------------------------------------------------------------------------







For more information, please contact Fidelity Investments Stock Plan Services
(the Company’s provider of recordkeeping and administrative services) at [Ÿ]
(within the United States) or email [Ÿ].









--------------------------------------------------------------------------------





ADDENDUM
In addition to the terms of the MIP, the Performance Cash Award is subject to
the following additional terms and conditions to the extent you reside and/or
are employed in one of the countries addressed herein. Further, if you transfer
your residence and/or employment to a country reflected in this Addendum, the
additional terms and conditions for such country (if any) will apply to you to
the extent the Corporation determines, in its sole discretion, that the
application of such terms and conditions is necessary or advisable in order to
comply with local laws, rules and/or regulations or to facilitate the operation
and administration of the Performance Cash Award and the MIP (or the Corporation
may establish alternative terms as may be necessary or advisable to accommodate
your transfer). All defined terms contained in this Addendum shall have the same
meaning as set forth in the overview and/or in the MIP.


India
Exchange Control Notice. You must repatriate any cash received in settlement of
the Performance Cash Award to India within the time period prescribed under
applicable local law. You should obtain evidence of the repatriation of funds in
the form of a foreign inward remittance certificate (“FIRC”) from the bank where
you deposit the foreign currency. You should maintain the FIRC as evidence of
the repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation. You also are responsible for complying with any
other exchange control laws in India that may apply to the Performance Cash
Award or the cash acquired under the MIP.







